
	
		II
		112th CONGRESS
		1st Session
		S. 632
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mrs. Hagan, and Mr. Burr) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to extend the authorized period for rebuilding of certain
		  overfished fisheries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility in Rebuilding American
			 Fisheries Act of 2011.
		2.Extension of
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (i) by
			 striking possible and inserting practicable;
			 and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)not exceed 10 years, except in cases in
				which—
							(I)the biology of the
				stock of fish, other environmental conditions, or management measures under an
				international agreement in which the United States participates dictate
				otherwise;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary determines that such 10-year
				period should be extended to provide for the sustained participation of fishing
				communities or to minimize the economic impacts on such communities, provided
				that there is evidence that the stock of fish is on a positive rebuilding
				trend;
							(IV)the Secretary determines that such 10-year
				period should be extended for one or more stocks of fish of a multi-species
				fishery, provided that there is evidence that those stocks are on a positive
				rebuilding trend;
							(V)the Secretary determines that such 10-year
				period should be extended because of a substantial change to the biomass
				rebuilding target for the stock of fish concerned after the rebuilding plan has
				taken effect; or
							(VI)the Secretary determines that such 10-year
				period should be extended because the biomass rebuilding target exceeds the
				highest abundance of the stock of fish during the 25-year period preceding the
				date the rebuilding plan has taken effect and there is evidence that the stock
				is on a positive rebuilding trend;
							;
				
				(2)in paragraph (7), in the matter preceding
			 subparagraph (A), by inserting after the first sentence the following:
			 In evaluating progress to end overfishing and to rebuild overfished
			 stocks of fish, the Secretary shall review factors, other than commercial
			 fishing and recreational fishing, that may contribute to the overfished status
			 of a stock of fish, such as commercial, residential, and industrial development
			 of, or agricultural activity in, coastal areas and the impact of such
			 development or activity on the marine environment, predator and prey
			 relationships of target and related species, and other environmental and
			 ecological changes to the marine conditions.; and
			(3)by adding at the
			 end the following:
				
					(8)If the Secretary determines that extended
				rebuilding time is warranted under subclause (III), (IV), (V), or (VI) of
				paragraph (4)(A)(ii), the maximum time allowed for rebuilding the stock of fish
				concerned may not exceed the sum of the following time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild such stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of such stock.
						(9)In this subsection, the term on a
				positive rebuilding trend means, with respect to a stock of fish, that
				the biomass of the stock of fish has shown a substantial increase in abundance
				since the implementation of the rebuilding
				plan.
					.
			
